Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-7 are pending. Claims 1-7 are under examination.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). 
Withdrawn rejections
Applicant's amendments and arguments filed 04/21/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The 102(a)(1) rejection of claims 1-3 and 5-7 as anticipated by Chen et al. 02-2020 (Efficient Reductive Destruction of Perfluoroalkyl Substances under Self-Assembled Micelle Confinement, Environmental Science and Technology, 54, pp. 5178-5185, Published 02-2020, in the non-final mailed 02/03/2021 is withdrawn. Applicant perfected the foreign priority.
	The 103(a) rejection of claims 1-7 over Chen et al. 02-2020 (Efficient Reductive Destruction of Perfluoroalkyl Substances under Self-Assembled Micelle Confinement, Environmental Science and Technology, 54, pp. 5178-5185, Published 02-2020), in the non-final mailed 02/03/2021 is withdrawn. Applicant perfected the foreign priority.


Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: Jing et al. (Photodegradation of perﬂuorooctanoic acid by 185 nm vacuum ultraviolet light, J. of Environmental Sciences, 19, pp. 387-390, Published 2007).
Jing et al. discloses the degradation of POFA (instant PFCs) in an aqueous solution under UV and VUV illumination from a mercury lamp.
However, Jing does not disclose of fairly suggest the use of micelles of the POFAs, indolacetic acid and cetyltrimethylammonium bromide.
It would not have been obvious to modify the prior art to arrive at the instant invention. There being no motivation to do so.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766.  The examiner can normally be reached on M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/YEVGENY VALENROD/Primary Examiner, Art Unit 1628